DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection in section 3 of the detailed portion of the office action mailed 10/06/2020 is withdrawn in view of applicant’s claim amendments and arguments filed 01-05-2021.  A modified ground of rejection is given below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raycheck et al. (U.S. 2012/0277713 A1) in view of Motomura et al. ((U.S. 2010/0105273 A1) and Maldonado et al. (U.S. 2004/0122396 A1).
     Raycheck et al. teaches various constructions for inner and outer leg cuffs on sanitary articles that consist of topsheets, backsheets and absorbent cores.  The leg cuffs may use three and four layer nonwoven structures such SMS and SMMS layers (spundbond/meltblown/spunbond)(sections 0075 and 0076).  Raycheck et al. fails to teach use of crimped fibers in the leg cuff nonwoven layers.  Motomura et al. teaches uses crimped component fibers in spunbond layers in leg cuffs (abstract, section 0051.  Maldonado et al. also teaches using crimped fibers in nonwoven layers such as spunbond and carded webs in diapers (section 0005).  Coslett et al. teaches the use of SMMS and SMSS nonwoven webs to allow differentiation in hydrophilic properties between surface and outer layers (0048).  Brown et .  

Applicant's arguments filed 1-5-2021 have been fully considered but they are not persuasive.
     Applicant argues that an SMSS layer structure and a specific range of point bonding area percent is not taught by 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783